Examiner's Amendment/Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 
In claim 1, line 5, delete the phrase “the magnetic force” and replace with – a magnetic force --.  
In claim 2, line 3, delete the phrase “the screw” and replace with -- each of the screws --.  In line 6, delete the phrase “a male screw” and replace with -- the male screw --.  In line 7, delete the phrase “a female screw” and replace with -- the female screw --.  In line 8, delete the phrase “the fit” and replace with -- the fitting --.
In claim 3, line 7, delete the phrase “the fit” and replace with -- the fitting --.
In claim 5, line 4, delete the phrase “the substrate” and replace with -- the first substrate --.
In claim 9, line 2, delete the phrase “claim 8” and replace with -- claim 1 --.  In line 3, delete the phrase “the magnet” and replace with -- the magnets --. 
In claim 10, line 2, delete the phrase “claim 8” and replace with -- claim 1 --.
In claim 11, line 2, delete the phrase “claim 8” and replace with -- claim 1 --.  In line 4, delete the phrase “the magnet” and replace with -- the magnets --.  In line 5, delete the phrase “the magnet” and replace with -- the magnets --.  In line 6, delete the phrase “the magnet” and replace with -- the magnets --.


Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a method for mounting an inertial sensor unit comprising preparing a first substrate to which a plurality of magnets are mounted; preparing a case including a second substrate such that the case accommodating an inertial sensor; mounting the first substrate to a structure such that the first substrate is mounted to the structure by a magnetic force acting between the plurality of magnets and the structure; mounting the second substrate of the case to the first substrate; the second substrate is provided with a first mounting portion; the first substrate is provided with a second mounting portion; in mounting the second substrate, the second substrate is mounting to the first substrate by fitting the first mounting portion and the second mounting portion with screws; in a plan view, the inertial sensor is surrounded by a line connecting the plurality of magnets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861